Case: 4:17-cv-00156-PLC Doc. #: 116 Filed: 12/30/19 Page: 1 of 3 PageID #: 2445



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

 KAYLA ROBINSON,                               )
                                               )
                       Plaintiff,              )
                                               )
       v.                                      )           Case no. 4:17cv00156 PLC
                                               )
CITY OF ST. LOUIS, et al.,                     )
                                               )
                      Defendants.              )


                                            ORDER

       This matter is before the Court on review of the record after the Eighth Circuit remanded

the portion of this Court’s decision denying Defendant Angela Hawkins qualified immunity with

respect to Plaintiff’s unreasonable search claim arising out of an incident in a parking lot on

October 19, 2012. Robinson v. St. Louis Board of Police Comm’rs, No. 18-1823, slip op. at 10-

13 (8th Cir. Sept. 5, 2019) [ECF No. 112]. With respect to the unreasonable search claim, the

Eighth Circuit: (1) stated it could not “say that Officer Hawkins’s search was reasonable as a

matter of law, and . . . conclude[d] that questions of material fact exist as to whether Officer

Hawkins violated Robinson’s constitutional rights”; and (2) found “the law was sufficiently clear

[as of October 19, 2012] to inform Officer Hawkins her search of Robinson was unlawful both in

scope and manner.” Id. at 12, 13.

       Prior to the appeal, when more than the unreasonable search claim against Defendant

Hawkins remained pending, the parties filed pretrial materials in preparation for trial. When

Defendant Hawkins and another Defendant appealed this Court’s decision on Defendants’

summary judgment motion, this Court granted the parties’ motion to stay these proceedings

pending interlocutory appeal [ECF No. 105]. Order, filed Apr. 16, 2018 [ECF No. 107]. After the
Case: 4:17-cv-00156-PLC Doc. #: 116 Filed: 12/30/19 Page: 2 of 3 PageID #: 2446



Eighth Circuit issued its mandate, this Court set the unreasonable search claim for jury trial on

February 24, 2020. See Order, filed Oct. 8, 2019 [ECF No. 115].

        After careful consideration, and to clarify the record now that only the unreasonable search

claim against Defendant Hawkins remains pending and a jury trial date on that claim nears,

        IT IS HEREBY ORDERED that the STAY of these proceedings is VACATED

        IT IS FURTHER ORDERED that, no later than January 24, 2020, the remaining

parties shall file the pretrial materials required by paragraphs II(1)-(6) of the Case Management

Order (“CMO”) [ECF No. 25] with respect to the February 24, 2020, trial.

        IT IS FURTHER ORDERED that, no later than February 3, 2020, the remaining

parties shall file: (1) any motions in limine, see id. para. II(7); and (2) any objections to the

opponent’s exhibits and depositions, id. paras. II(3)(c), II(4)(a).

        IT IS FURTHER ORDERED that, no later than February 10, 2020, the parties shall

(1) file their response(s) to the opponent’s motion(s) in limine; (2) submit a courtesy copy of any

opposition directly to the Court’s chambers; and (3) file any “additional or modified instructions .

. . in light of opposing party’s requests for instructions,” id. para. II(5).

        IT IS FURTHER ORDERED that, no later than February 18, 2020, the parties may

file: (1) a reply supporting any motion in limine filed by the party, and (2) any response to any

additional or modified instruction filed by the opponent.

        IT IS FINALLY ORDERED that a Final Pretrial Conference with counsel is scheduled

for 10:00 a.m. on Thursday, February 20, 2020, before the undersigned in Courtroom 9N.

During that conference the Court will address all pretrial matters, including, but not limited to, any




                                                    2
Case: 4:17-cv-00156-PLC Doc. #: 116 Filed: 12/30/19 Page: 3 of 3 PageID #: 2447



motions in limine and proposed jury instructions the parties submitted.

       Counsel should anticipate being trained on the courtroom’s electronic equipment

immediately following this conference.




                                                    PATRICIA L. COHEN
                                                    UNITED STATES MAGISTRATE JUDGE

Dated this 30th day of December, 2019




                                                3
